 In the Matter Of PIEDMONT GRANITE QUARRIES INC.andQUARRYWORKERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 266 -In the Matter Of OGLESBY GRANITE QUARRLERSandQUARRY WORKERS-INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 266In the Matter Of SOUTHERN QUARRYING COMPANYandQUARRYWORKERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 266In the Matter of ELBERTON GRANITE INDUSTRIES INC.andQUARRYWORKERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 266In the Matter of COMMOLI GRANITECOMPANYandQUARRY WORKERS-INTERNATIONAL UNION OF NORTH AMERICA,LOCAL No. 266In the Matter of AMERICAN GRANITE QUARRIES INC.andQUARRYWORKERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL No. 266In the MatterofSOUTHEASTERN GRANITE COMPANYandQUARRYWORKERS INTERNATIONAL UNION OF NORTH AMERICA,LOCAL No. 266Cases Nos. R-960 to R-966, inclusive, respectivelyAMENDMENT TO DIRECTION OF ELECTIONSOctober 5, 1938On September 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections 1 inthe above-entitled matter, the elections to be held within fifteen (15)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).On September 29, 1938, American Federation of LaborGranite Workers Union No. 21628, an intervenor in these proceedings,requested the Board to withdraw its name from the ballot in theelections which the Board had directed in its Direction of Elections.On October 3, 1938, the Regional Director requested the Board for anadditional period of ten (10) days in which to conduct the elections.18 N. L.R.B 12029 N. L. it. B., No. 10.40 DECISIONS AND ORDERS41The Board hereby amends its Direction of Elections by striking outthe words, "to determine whether such employees desire to be repre-sented' by Quarry Workers International Union of North America,Local 266, affiliated with the Committee for Industrial Organization,or by American Federation of Labor Granite Workers Union No.21628, for the purposes of collective bargaining, or by neither," whichappear as the concluding portion of paragraph 1 and also of para-graph 2 of said Direction of Elections, and inserting in lieu thereofin both paragraph 1 and paragraph 2 the words, "to determinewhether or not such employees desire to be represented by QuarryWorkers International Union of North America, Local 266, affiliatedwith the Committee for Industrial Organization, for the purposes ofcollective bargaining."The Board hereby further amends its Direc-tion of Elections by striking out the words, "within fifteen (15) daysfrom the date of this Direction," and substituting therefor the words,"within twenty-five (25) days from the date of this Direction."MR. DONALD WAKEFIELDSMITH took no partinthe considerationof the above Amendment to Direction of Elections.-[SAME TITLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONSOctober 12, 1938On September 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections, andon October 5, 1938, an Amendment to Direction of Elections in theabove-entitled matter.On October 6, 1938, Quarry Workers Inter-national Union of North America, Local No. 266 requested the Boardto designate it on the ballot in the elections which the Board haddirected in its Direction of Elections and its Amendment to Directionof Elections as QuarryWorkers InternationalUnion of NorthAmerica.The Board hereby amends its Direction of Elections,as amended,by striking out the words, "Local No. 266," in both paragraph 1 andparagraph 2 of said Directionof Elections,as amended.MR. DONALDWAKEFIELDSMITHtook no part in the considerationof the above Second Amendment to Direction of Elections.9 N. L. B.B.,No. 10a. 42NATIONAL LABOR RELATIONS BOARD[SAME TITLE]THIRD AMENDMENT TO DIRECTION OF ELECTIONSOctober 28, 1938On September 21, 1938, the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Elections, onOctober 5, 1938, an Amendment to Direction of Elections, and onOctober 12, 1938, a Second Amendment to Direction of Electionsin the above-entitled matter.The Directionof Elections,as amended,provided that the elections should be held within twenty-five (25)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Tenth Region (Atlanta,Georgia).On October 24, 1938, the Regional Director requested theBoard to postpone indefinitely the election to be held among theemployees of Commoli Granite Company.The Board hereby amends its Direction of Elections, as amended,by striking out the words, "Commoli Granite Company, AmericanGranite Quarries Inc., and Southeastern Granite Company, all ofElberton, Georgia, elections by secret ballot shall be conducted with-in twenty-five (25) days from the date of this Direction," and insert-ing in lieu-thereof the words,'"American Granite Quarries Inc., and Southeastern Granite Com-pany, all of Elberton, Georgia, elections by secret ballot shall beconducted within twenty-five (25) days from the date of this Direc-tion, and as part of the investigation authorized by the Board toascertain representatives for collectivebargainingwith CommoliGranite Company, Elberton,Georgia, anelection by secretballot shallbe conducted at such time as the Board may in thefuture direct."9 N. L. R.B., No. 10b.[SAME TITLE]SUPPLEMENTAL DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESNovember 17, 1938On September 21, 1938, the National Labor Relations Board, here-in called the Board, issued a Decision and Direction of Electionsin the above-entitled matter.On October 5, 1938, the Board issuedan Amendment to Direction of Elections.On October 12, 1938, theBoard issued a Second Amendment-to Direction of Elections.On DECISIONS AND ORDERS43October 28, 1938, the Board issued a Third Amendment to Direc-tion of Elections.The Direction of Elections, as amended, provided that electionsby secret ballot be conducted within twenty-five (25) -days from thedate of the Direction among the employees of Piedmont, GraniteQuarries Inc., Oglesby Granite Quarriers, Southern Quarrying Com-pany, Elberton Granite Industries Inc., Southeastern Granite Com-pany, and American Granite Quarries Inc.,' all of Elberton, Georgia,employed in and about the quarries of each of the six above-namedcompanies, classified as quarrymen, plug drillers, derrick men, black-smith helpers, channel bar runners or operators, jackhammer drillrunners or operators, blasters, gang saw helpers, blacksmiths, pneu-matic drill operators,- head ledgemen, water boys, and commonlaborers,whose names appeared on the -May 19, 1938, pay roll ofElberton Granite Industries Inc., on the May 21, 1938, pay roll ofSoutheastern Granite Company, and on the May 25, 1938, pay rollof the other four companies, excluding supervisory and clerical em-ployees and those who had since left the companies' employ unlesstemporarily laid off for lack of work or unless a charge had beenfiled with the Board alleging that such employee had been dis-charged for union activity, to determine whether or not such em-ployees desired to be represented by Quarry Workers InternationalUnion of North -America, affiliated with the Committee for Indus-trialOrganization, for the purposes of collective bargaining.TheDirection of Elections, as'amended, further provided that an electionby secret ballot be conducted within twenty-five (25) days from thedate of the Direction among the employees of Southeastern GraniteCompany, Elberton, Georgia, employed in and about its shed andclassified as bed setters, lumpers, boxers, cranemen, saw helpers,blacksmithhelpers, tool grinders, truck drivers, and commonlaborers,whose names appeared on the pay roll of May 19, 1938,excluding granite cutters, supervisory and clerical employees, andall those who had since left the company's employ unless temporarilylaid off or unless a charge had been filed with the Board alleging thatsuch employee was discharged for union activity, to determinewhether or not such employees desired to be represented by QuarryWorkers International Union of North America, affiliated with theCommittee for Industrial Organization, for the purposes of collec-tive bargaining.Pursuant to the Decision and Direction of Elections, as amended,elections by secret ballot were conducted on October 13 and 14, 1938,under the direction and supervision of the Regional Director for theTenth- Region (Atlanta, Georgia).On October 18, 1938, the said-I This Companyis not included in thisSupplemental Decision. 44NATIONAL LABOR RELATIONS BOARDRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued and, on October 22, 1938, duly served upon theparties, Intermediate Reports on the elections.No objections orexceptions to the Intermediate Reports have been filed by any of theparties.As to' the 'election 'among 'the employees of Piedmont " GraniteQuarries Inc., and its results, the Regional Director reported asfollows :Total Number Eligible to Vote_______________________________ 59Total Number of Ballots Cast ------------------------------- 59Total Number of Votes in Favor of Quarry Workers Interna-tional Union of North America____________________________ 13Total Number of Votes Against Quarry Workers InternationalUnion of North America__________________________________ 46Total Number of Challenged Ballots_________________________0TotalNumber of Void Ballots_____________________________0Total Number of Blank Ballots_____________________________0The results of the election show that no collective bargainingrepresentative has been selected by a majority of employees.Thepetition for investigation and certification of representatives of em-ployees of Piedmont Granite Quarries Inc., Elberton, Georgia, willtherefore be dismissed.As to the election among the employees of Oglesby GraniteQuarriers, and its results, the Regional Director reported as follows :Total NumberEligibleto Vote______________________________ 71Total Number of Ballots Cast_____________________________71Total Number of Votes in Favor of Quarry WorkersInterna-tional Union of North America____________________________ 44TotalNumber of Votes Against Quarry Workers Interna-tionalUnion of North America__________________________ 27Total Number of Challenged Ballota_______________ ________0Total Number of Void Ballots______________________________0Total Number of Blank Ballots_____________________________0As to the election among the employees of Southern QuarryingCompany, and its results, the Regional Director reported as follows :Total Number Eligible to Vote_______________________________ 56Total Number of Ballots Cast -------------------------------54Total Number of Votes in Favor of Quarry Workers Interna-tional Union of North America_____________________________ 33Total Number of Votes Against Quarry Workers InternationalUnion of North America__________________________________ 20Total Number of Challenged Ballots________________________1Total Number of Void Ballots______________________________0Total Number of Blank Ballots______________________________0As to the election among the employees of Elberton Granite In-dustries Inc., and its results, the Regional Director reported as fol-lows : DECISIONS AND ORDERS45'TotalNumber Eligible to Vote_____________________________24TotalNumber of Ballots Cast_____________________________24Total Number of Votes in Favor of Quarry WorkersInterna-tionalUnion of North America___________________________10TotalNumber of Votes Against Quarry Workers Interna-tionalUnion of North America___________________________12TotalNumber of Challenged Ballots_______________________2Total Number of Void Ballots_______________________________0Total Number of Blank Ballots_____________________________0The results of the election show that no collective bargainingrepresentative has been selected by a majority of employees.Thepetition for investigation and certification of employees of ElbertonGranite Industries Inc., Elberton, Georgia, will therefore be dis-missed.-As to the elections among the employees of Southeastern GraniteCompany, and their results, the Regional Director reported as fol-lows :--Employeesat QuarryTotal Number Eligible to Vote_______________________________4Total Number of Ballots Cast ------------- ,_________________4Total Number of Votes in Favor of Quarry Workers Interna-tional Union of North America____________________________0Total Number of Votes Against Quarry Workers InternationalUnion of North America -----------------------------------4Total Number of Challenged Ballots_________________________0Total Number of Void Ballots_______________________________0Total Number of Blank Ballots_____________________________0Employees at ShedTotal NumberEligibleto Vote_______________________________7Total Number of Votes Cast__________________--------------------------------7Total Number of Votes in Favor of Quarry Workers Interna-tional Union of North America_____________________________2Total Number of Votes Against Quarry Workers InternationalUnion of North America__________________________________5Total Number of Challenged Ballots________________________0Total Number of Void Ballots_______________________________0Total Number of Blank Ballots_____________________________0The results of the elections show that no collective bargaining rep-resentative has been selected by a majority of either the shed or thequarry employees.The petition for investigation and certificationof employees of Southeastern Granite Company, Elberton, Georgia,will therefore be dismissed.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, 46NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that Quarry Workers International Unionof North America, affiliated with the Committee for Industrial Organ-ization, has been designated and selected by a majority of the em-ployees of Oglesby Granite Quarriers, Elberton, Georgia, classifiedas quarrymen, plug drillers, derrick men, blacksmith helpers, channelbar runners or operators, jackhammer drill runners or operators,blasters, gang saw helpers, blacksmiths, pneumatic drill operators,head ledgemen, water boys, and common laborers, excluding super-visory and clerical employees, as their representative for the purposeof collective bargaining, and that, pursuant to Section 9 (a) of theAct, Quarry Workers International Union of North America, affili-ated with the Committee for Industrial Organization, is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment ; andIT IS HEREBY CERTIFIED that Quarry Workers International Union ofNorth America, affiliated with the Committee for Industrial Organi-zation,has been designated and selected by a majority of theemployees of Southern Quarrying Company, Elberton, Georgia, classi-fied as quarrymen, plug drillers, derrick men, blacksmith helpers,channel bar runners or operators, jackhammer drill runners oroperators, blasters, gang saw helpers, blacksmiths, pneumatic drilloperators, head ledgemen, water boys, and common laborers, excludingsupervisory and clerical employees, as their representative for thepurpose of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Quarry Workers International Union of North America,affiliatedwith the Committee for Industrial Organization, is theexclusive representative of such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY ORDERED that the petitions for investigation and certi-fication of representatives of employees of Piedmont GraniteQuarries Inc., Elberton, Georgia, Elberton Granite Industries Inc.,Elberton, Georgia, and Southeastern Granite Company, Elberton,Georgia, filed by Quarry Workers International Union of NorthAmerica be, and they hereby are, dismissed.9 N. L. R. B., No. 10c. DECISIONS AND ORDERS[SAME TITLE]SECOND SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTION47.November p31, 1938On September 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Electionsin the' above-entitled matter.On October 5, 1938, the Board issuedan Amendment to Direction of Elections.On October 12, 1938, theBoard issued a Second Amendment to Direction of Elections.OnOctober 28, 1938, the Board issued a Third Amendment-to Directionof Elections.On November 17,' 1938, the Bpard issued a Supple-mental Decision, Order and Certification of Representatives.The Direction of Elections, as amended, provided that electionsby secret ballot be conducted within twenty-five (25) days from thedate of the Direction among the employees of Piedmont GraniteQuarries Inc., Oglesby Granite Quarriers, Southern Quarrying Com-pany, Elberton Granite Industries Inc., -Southeastern Granite Com-pany, and American Granite Quarries Inc.,' all of Elberton, Georgia,employed in and about the quarries of each of the six above-namedcompanies, classified as quarrymen, plug drillers, derrickmen, black-smith helpers, channel bar runners or operators, jackhammer drillrunners or operators, blasters, gang saw helpers, blacksmiths, pneu-matic drill operators, head ledgemen, water boys, and commonlaborers,whose names appeared on the May 19, 1938, pay roll ofElberton Granite Industries Inc., on the May 21, 1938, pay roll ofSoutheastern Granite Company, and on the May 25, 1938, pay rollof the other four companies, excluding supervisory and clerical em-ployees and those who had since left the companies' employ unlesstemporarily laid off for lack of work or unless a charge had been filedwith the Board alleging that such employee had been dischargedfor union activity, to determine whether or not such employees de-sired to be represented by Quarry Workers International Union ofNorth America, affiliated with the Committee for Industrial Organi-zation, for the purposes of collective bargaining.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot was conducted on October 14, 1938,among the employees of American Granite Quarries Inc., under thedirection and supervision of the Regional Director for the Tenth'TliioSupplemental Decision involves American Granite Quarries Inc. only. 48NATIONAL LABOR RELATIONS BOARDRegion(Atlanta, Georgia).On October 18, 1938, the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand, on October 22, 1938, duly served upon the parties, an Inter-mediate Report on this election.As to the election and its results, the Regional Director reportedas follows :Total Number Eligibleto Vote______________________________32Total Number of BallotsCast________________________________32Total Number of Votes in favor of QuarryWorkers Interna-tional Union ofNorth America___________________________15TotalNumber ofVotesAgainst QuarryWorkers Interna-tional Unionof North America____________________________ 16TotalNumber ofChallenged Ballots_________________________1TotalNumber of Void Ballots______________________________0Total Number of Blank Ballots_____________________________0On October 26, 1938, Quarry Workers International Union of NorthAmerica filed with the Regional Director objections to the Inter-mediate Report, contending that five men, who were eligible to vote,namely, Early Allen, Raymond McIntosh, Dan Rucker, Willie Wynn,and oneDorsey, were refused ballots.The Regional Director, uponinvestigation, found that the objections raised a substantial and ma-terialissue with respect to the conduct of the election and recom-mended that another election should be held.We will so direct.Dorsey's name does not appear upon the pay roll we directed to beused to determine eligibility to vote; the names of the other fourmen are on that pay roll.We will direct that Early Allen, Ray-mond McIntosh, Dan Rucker, and Willie Wynn, in addition to theother eligible employees, shall be allowed to vote at the election,although their eligibility to vote does not appear entirely free fromdoubt.The Company may, however, if it so chooses, protest orchallenge their votes, and such protests or challenges will thereafterbe reviewed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with AmericanGranite Quarries Inc., Elberton, Georgia, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Di- DECISIONS AND ORDERS49;rector for the Tenth Region, acting in the matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the employees employed inand about the quarry of the above-named company, classified asquarrymen, plug drillers, derrickmen, blacksmith helpers, channel barrunne`rs' or operators, jackhammer drill -runners or operators, blasters,gang saw, helpers, blacksmiths, pneumatic drill operators, head ledge-men, water boys, and common laborers, whose names appear on theMay 25, 1938, pay roll of the Company,' including Early Allen, Ray-mond McIntosh, Dan Rucker, and Willie Wynn, and excludingsupervisory and clerical employees and those who have since left theCompany's employ unless temporarily laid off for lack of work orunless a charge has been filed with the National Labor Relations,Board alleging that such employee was discharged for union activity,to determine whether or not such employees desire to be representedby Quarry Workers International Union of North America, affiliatedwith the Committee for Industrial Organization, for the purposes ofcollective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveSecond Supplemental Decision and Direction of Election.9 N. L. R. B., No. 10d.[SAME TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONNovember 30, 1938On September 21, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections inthe above-entitled matter.On October 5, 1938, the Board issued anAmendment to Direction of Elections.On October 12, 1938, theBoard issued a Second Amendment to Direction of Elections.OnOctober 28, 1938, the Board issued a Third Amendment to Directionof Elections.On November 17, 1938, the Board issued a Supple-mental Decision, Order and Certification of Representatives.OnNovember 21, 1938, the Board issued a Second Supplemental Decisionand Directioli of Election, providing that an election should be heldwithin fifteen (15) days from the date of the Direction among cer-tain employees of American Granite Quarries Inc., under the direc-tion and supervision of the Regional Director for the Tenth Region(Atlanta, Georgia).' Board Exhibit 18 introduced in evidence as the American Granite Quarries Inc, payroll for May 25, 1938, is dated May 21, 1938, and shall be used to determine eligibilityto vote. 50NATIONAL LABOR RELATIONS ;BOARDThe Board hereby amends the last mentioned Direction of Electionby striking out the words, "within fifteen (15) days from the date ofthis Direction," and inserting in lieu thereof the words, "at such timeas the Board may in the future direct."MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Amendment to Second Direction of Election.9 N. L. R. B., No: loe.